                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-CV-543-RJC-DCK

 STEVEN DAVIDSON, individually and on                 )
 behalf of others similarly situated,                 )
                                                      )
                 Plaintiff,                           )
                                                      )
     v.                                               )       ORDER
                                                      )
 DAIMLER TRUCKS NORTH AMERICA                         )
 LLC,                                                 )
                                                      )
                 Defendant.                           )
                                                      )


          THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 8) filed by Brian L. Kinsley, concerning Nicholas R. Conlon

on November 14, 2019. Nicholas R. Conlon seeks to appear as counsel pro hac vice for Plaintiff,

Steve Davidson, individually, and on behalf of others similarly situated. Upon review and

consideration of the motion, which was accompanied by submission of the necessary fee and

information, the Court will grant the motion.

          IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 8) is GRANTED. Nicholas r. Conlon

is hereby admitted pro hac vice to represent Plaintiff, Steve Davidson, individually, and on behalf

of others similarly situated.

          SO ORDERED.

                                         Signed: November 14, 2019
